VandeRbuegh, J.,
(dissenting.) If a street or highway is so occupied or incumbered as to occasion special and peculiar injury to an abutting land-owner, an action for damages or an injunction may be sustained. But I do not assent to the proposition that such owner has property interests in the street, beyond the boundary of his land therein, (presumptively the centre line thereof,) which are the proper subject of condemnation proceedings. The opposite rule, I think, has always been accepted and acted on in this state, and is supported by the great weight of authority. It is hardly practicable to make any distinction in this respect between that portion of the street beyond his boundary and opposite his lot and adjoining land in the street on either side thereof. And it would seem to be difficult to fix upon any sound rule or safe basis for estimating and limiting the damages in such cases.